DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2  is rejected as indefinite for the recitation of “a proximal surface” in line 25.  It is unclear if this is meant to be the same proximal surface mentioned in line 3 or a new proximal surface.  In the interest in compact prosecution the claim will be interpreted as the same surface.
Claims 3-15  are rejected as indefinite for depending upon an indefinite claim.
Claims 5-7 recite the limitation "the first and second fixation members" in lines 1-2 in claim 5, line 2 in claim 6, and lines 2 and 3 in claim 7.  There is insufficient antecedent basis for this limitations in the claims.
Claim 19 recites the limitation "the first distal surface and the second distal surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 7 in lines 1-4 recites the same subject matter as claim 2 at lines 16-19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Morgan et al (US Patent Pub. 20160199060A1).
Morgan discloses an implant delivery system (staples for generating and applying compression within a body).  Specifically in regards to claim 1, Morgan discloses an implant (5) comprising a body (10), a first bone engagement member (15), a second bone engagement member (15), a first connecting means (20), and a second connecting means (20), wherein the body (10) extends between a first end and an opposite second end (ends from which 15 extend) to establish a longitudinal direction of the body (10), wherein the first bone engagement member (15) extends from the first end along a transverse direction (direction that is parallel with the long axis of 15) that is transverse to the longitudinal direction (long axis of 10), wherein the second bone engagement member (15) extends from the second end along the transverse direction (direction that is parallel with the long axis of 15) beside the first bone engagement member (15) along the longitudinal direction (long axis of 10), wherein the first connecting means (20) extends outwardly from the first end along the longitudinal direction (long axis of 10), wherein the second connecting means (20) extends outwardly from the second end along the longitudinal direction (long axis of 10), wherein the implant (5) comprises an implant free state in which the first and second bone engagement members (15) converge (Fig. 1 and 3-4b) as they extend from the body (10), and an elastically deformed state in which the first and second bone engagement members (15) are spread apart relative to the implant free state (Fig. 2-3 and 5) (Fig. 1-5; and Para. [0081]-[0084]).  Morgan also discloses an inserter (35) removably connectable to the implant (5), the inserter (35) comprising a first hook (70 having 65), a second hook (70 having 65), and a support (60); wherein when the inserter (35) is connected to the implant (5), the first hook (70 having 65)  and the second hook (70 having 65) are configured to abut the first and second connecting means (20), wherein the inserter (35) is configured to cause relative translation along the transverse direction between the support (60) and the first and second hooks (70 having 65)  to cause the body (10) to elastically deform, thereby moving the implant (5) from the implant free state to the elastically deformed state (Fig. 4-8; Para. [0085]-[0087]).  Morgan also discloses wherein the implant (5) defines a length from a longitudinally outermost end of the first connecting means (20) to a longitudinally outermost end of the second connecting means (20) that is greater than each of a thickness of the body (10) along the transverse direction (direction that is parallel with the long axis of 15) and a width of the body (10) along a direction that is perpendicular to each of the longitudinal direction (direction along long axis of 10) and the transverse direction (direction that is parallel with the long axis of 15) (Fig. 1-8).
In regards to claim 17, Morgan discloses wherein the inserter (35) comprises a body (40) and a jaw member (70) that is received in the body (40), wherein the jaw member (70) defines the left and right hooks (65) , and the body (40) supports a ram pin (60) that defines the support (Fig. 4-8; Para. [0085]-[0087]).  
In regards to claim 19, Morgan discloses wherein the width of the body (10) is defined from a first side to a second side, and each of the first and second sides extends straight and linearly from the first distal surface to the second distal surface (Fig. 1-8).

Claim(s) 1-3, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Biedermann et al (US Patent Pub. 20160338697A1).
Biedermann discloses an implant delivery system (surgical staple and instrument for holding an implanting the surgical staple).  Specifically in regards to claim 1, Biedermann discloses an implant (1) comprising a body (2), a first bone engagement member (3), a second bone engagement member (4), a first connecting means (5’), and a second connecting means (5), wherein the body (2) extends between a first end (29’) and an opposite second end (29) to establish a longitudinal direction of the body (2), wherein the first bone engagement member (3) extends from the first end (29’) along a transverse direction (direction that is parallel with the long axis of 3 and 4) that is transverse to the longitudinal direction (long axis of 2), wherein the second bone engagement member (4) extends from the second end (29) along the transverse direction (direction that is parallel with the long axis of 3 and 4) beside the first bone engagement member (3) along the longitudinal direction (long axis of 2), wherein the first connecting means (5’) extends outwardly from the first end (29’) along the longitudinal direction (long axis of 2), wherein the second connecting means (5) extends outwardly from the second end (29) along the longitudinal direction (long axis of 2), wherein the implant (1) comprises an implant free state in which the first and second bone engagement members (3,4) converge (Fig. 1a and 1c) as they extend from the body (2), and an elastically deformed state in which the first and second bone engagement members (3,4) are spread apart relative to the implant free state (Fig. 1b and 1d) (Fig. 1a-1d and 8a-8h; and Para. [0112]-[0121] and [0140]-[0148]).  Biedermann also discloses an inserter (1302) removably connectable to the implant (1), the inserter (1302) comprising a first hook (1381), a second hook (1381), and a support (1382); wherein when the inserter (1302) is connected to the implant (1), the first hook (1381)  and the second hook (1381) are configured to abut the first and second connecting means (5’,5), wherein the inserter (1302) is configured to cause relative translation along the transverse direction between the support (1382) and the first and second hooks (1381)  to cause the body (2) to elastically deform, thereby moving the implant (1) from the implant free state to the elastically deformed state (Fig. 8a-8h; Para. [04140]-[0148]).  Biedermann also discloses wherein the implant (1) defines a length from a longitudinally outermost end of the first connecting means (5’) to a longitudinally outermost end of the second connecting means (5) that is greater than each of a thickness of the body (2) along the transverse direction (direction that is parallel with the long axis of 3,4) and a width of the body (2) along a direction that is perpendicular to each of the longitudinal direction (direction along long axis of 2) and the transverse direction (direction that is parallel with the long axis of 3,4) (Fig. 1a-1d).
In regards to claim 2, Biedermann discloses an implant delivery system (surgical staple and instrument for holding an implanting the surgical staple).  Specifically, Biedermann discloses an implant (1) comprising a body (2), that defines a proximal surface (21) and a distal surface (24) opposite the proximal surface (21) in a distal direction, wherein the implant body (2) extends between a first end (29’) and a second end (29) opposite the first end (29’) along a longitudinal direction (direction along long axis of 2), the implant (1) further comprising a first bone engagement member (3) that extends from the first end (29’) transverse to the body (2) in the distal direction, a second bone engagement member (4) that is adjacent the first bone engagement member (3) along the longitudinal direction and extends from the second end (29) transverse to the body (2) in the distal direction, the implant further defining a first distal surface (52) that extends from the first end (29’) of the body (2) along the longitudinal direction, and a second distal surface (51) that extends from the second end (29) of the body (2) along the longitudinal direction, wherein the implant (2) is movable between an implant free state in which the first and second bone engagement members (3,4) converge (Fig. 1a and 1c) as they extend from the body (2), and an elastically deformed state in which the first and second bone engagement members (3,4) are spread apart relative to the implant free state (Fig. 1b and 1d) (Fig. 1a-1d and 8a-8h; and Para. [0112]-[0121] and [0140]-[0148]).  Biedermann also discloses an inserter (1302) removably connectable to the implant (1), such that a support (1382) engages against the proximal surface (21) of the body (2), and first and second hooks (1381) of the inserter (1302) engage respective first and second distal surfaces (52,51) of the implant (2) that extend outwardly from the first and second ends (29’,29), respectively, along the longitudinal direction, wherein when the inserter (1302) is connected to the implant (1), the inserter (1302) is configured to cause relative translation  of the support (1382) and the first and second hooks (1381) along a transverse direction that is defined by the distal direction a approximal direction opposite the distal direction, which in turn causes the implant (1) to elastically deform from the implant free state to the elastically deformed state (Fig. 8a-8h; Para. [04140]-[0148]).  Biedermann also discloses wherein longitudinally outermost ends of the first and second distal surfaces (52,51) are spaced from each other a longitudinal distance along the longitudinal direction that , the longitudinal distance is greater than a thickness of the body (2) along the distal direction (direction that is parallel with the long axis of 3,4) from the proximal surface (21) to the distal surface (24), and the longitudinal distance is greater than a width of the body (2) along a direction that is perpendicular to each of the longitudinal direction (direction along long axis of 2) and the distal direction (direction that is parallel with the long axis of 3,4) (Fig. 1a-1d).
In regards to claim 3, Biedermann discloses wherein the implant (1) comprises a first connection feature (51) that extends outwardly from the first end (29’) along the longitudinal direction and defines the first distal surface (52), and  wherein a second connection feature (5) that extends outwardly from the second end (29) along the longitudinal direction and defines the second distal surface (51) (Fig. 1a-1d).
In regards to claim 18, Biedermann discloses wherein the first and second hooks (1381) face each other (Fig. 8a-8h).
In regards to claim 19, Biedermann discloses wherein the width of the body (2) is defined from a first side to a second side, and each of the first and second sides extends straight and linearly from the first distal surface to the second distal surface (Fig. 1b and 1d).
In regards to claim 20, Biedermann discloses wherein the inserter (1302) is configured to move the first and second hooks (1381) proximally with respect to the support (1382) so as to move the implant (1) from the free state to the elastically deformed state (Fig. 1a-1d and 8a-8h; and Para. [0112]-[0121] and [0140]-[0148]).  

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. Applicant in their remarks at pages 10-11 and 12-13 argues that the Biedermann reference does not disclose wherein “the inserter 1302 is configured to cause relative translation along the transverse direction between the support and the first and second hooks to cause the body to elastically deform, thereby moving the implant from the implant free state to the elastically deformed state” and wherein “the inserter 1302 is configured to cause relative translation of the support and the first and second hooks along a transverse direction that is defined by the distal direction and a proximal direction opposite the distal direction, which in turn causes the implant to elastically deform from the implant free state to the elastically deformed state.”  However, this is incorrect.  Biedermann in Para. [0143] recites “the surgical staple 1 is expanded by moving the arms 1304, 1306 of the instrument 1302 towards one another, thereby pulling the engaging portions 51, 52 upwards, while pressing portions 1382 at the tip portions of the arms 1304, 1306, press a center portion of the top surface 21 of the bridge 2 downwards.”  This description is clearly shown in Fig. 8b-8c which demonstrates that the implant is moved from the implant free state to the deformed state while the hooks move proximally/transversely and the support moves distally/transversely as required by the claims.  Therefore, Biedermann meets the limitation of claims 1 and 2.
As to the arguments against the Hartdegen reference these arguments are now moot since that reference is no longer relied upon in the current rejection.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775